Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)

Alfredo Rodriguez Sanchez, M.D., ) Date: March 4, 2010
)
Petitioner, )
)

-V.- ) Docket No. C-09-763

) Decision No. CR2084
Centers for Medicare & Medicaid )
Services. )
)

DECISION

The Centers for Medicare & Medicaid Services (CMS) has denied the Medicare
enrollment application of Petitioner, Alfredo Rodriguez Sanchez, M.D. Petitioner
appeals, and CMS has moved for summary judgment.

For the reasons discussed below, I grant CMS’s motion.
I. Background

Petitioner is a physician practicing in Puerto Rico who seeks enrollment in the Medicare
program. The Medicare contractor, First Coast Service Options, Inc., denied his March
2009 enrollment application because it determined that the application was not complete.
Petitioner requested reconsideration, and, in a determination dated September 14, 2009,
the Medicare contractor upheld the denial. Petitioner timely appealed, and the matter is
now before me.

In an order dated October 5, 2009, I directed the parties to submit their evidence and
briefs “addressing all issues of law and fact.” CMS complied with that order, but
Petitioner did not. In a notice dated January 6, 2010, I directed Petitioner to show cause
in writing why his request should not be dismissed as abandoned pursuant to 42 C.F.R.
§ 498.69(b)(2), and, if he meant to continue this appeal, the order directed him to submit
his evidence and written argument. In a letter dated January 18, 2010, Petitioner
indicated that he had confused these proceedings with the Medicare contractor’s
processing of a new application, and thought he “didn’t have anything else to do.” He
submitted, without additional comment, a set of documents he described as “copies . . .
sent to [Medicare contractor] First Coast for processing.” The documents are in no
particular order, and are not marked as exhibits, as called for in my October 5, 2009 order
and Civil Remedies Division procedures. In addition to copies of documents already
submitted by CMS (CMS Exs. 1-5), they include applications and other documents that
post-date the relevant time period here.

IL. Discussion

CMS is entitled to summary judgment because the undisputed facts
establish that Petitioner did not timely complete his March 2009
enrollment application. 42 C.F.R. § 424.530(a)(1).'

Summary judgment is appropriate if a case presents no genuine issue of material fact.
“To defeat an adequately supported summary judgment motion, the non-moving party
may not rely on the denials in its pleadings or briefs, but must furnish evidence of a
dispute concerning a material fact... .” Livingston Care Center, DAB No. 1871 (2003)
(emphasis in original). The moving party may show the absence of a genuine factual
dispute by showing that the non-moving party has presented no evidence “sufficient to
establish the existence of an element essential to that party’s case, and on which that
party will bear the burden of proof at trial.” Livingston Care Center v. Dep’t of Health
and Human Services, 388 F.3d 168, 173 (6" Cir. 2004). To avoid summary judgment,
the non-moving party must then act affirmatively by tendering evidence of specific facts
showing that a dispute exists. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
U.S. 574, 586 n.11 (1986). See also Vandalia Park, DAB No. 1939 (2004); Lebanon
Nursing and Rehabilitation Center, DAB No. 1918 (2004).

To receive Medicare payments for services furnished to program beneficiaries, a
Medicare provider or supplier must be enrolled in the Medicare program. 42 C.F.R.

§ 424.505. CMS may deny an enrollment if the provider/supplier is not in compliance
with Medicare enrollment requirements and has not submitted a corrective action plan.
42 C.F.R. § 424.530(a)(1). Among those requirements, a prospective provider must
submit an enrollment application which includes “[c]omplete, accurate, and truthful
responses to all information requested within each section as applicable to the provider or
supplier type.” 42 C.F.R. § 424.510(d)(2)(i).

' [make this one finding of fact/conclusion of law.
In this case, CMS has come forward with evidence showing that Petitioner has not filed a
complete and valid enrollment application. CMS is entitled to summary judgment
because Petitioner has neither argued nor tendered evidence of specific facts establishing
that a dispute exists.

Specifically, the evidence shows that in a letter dated March 5, 2009, the Medicare
contractor, First Coast Service Options, Inc., advised Petitioner that his enrollment
application could not be processed because it contained a copied or stamped signature,
which is not considered valid. The letter advised him how to reapply. CMS Ex. 1, at 1.

Petitioner reapplied, submitting an enrollment application dated March 9, 2009, received
by the contractor on March 17, 2009. CMS Ex. 1, at 2-7; See CMS Ex. 4. In an April 1,
2009 letter, the contractor acknowledged receipt of Petitioner’s enrollment application
and advised him that it could not be processed because required information was missing,
incomplete or inaccurate. The letter identified the missing information by section,
subsection and field, and told Petitioner that the missing information “must be returned”
no later than May 1, 2009. That missing information included the effective date of the
provider’s license, residency status, physician specialty, adverse legal history, and other
information. CMS Ex. 2.°

In the meantime, the contractor attempted to verify the information that Petitioner
submitted by comparing it to a CMS-created database, the National Plan and Provider
Enumeration System (NPPES).* However, the information submitted on Petitioner’s
application did not match NPPES records. In a letter dated April 21, 2009, the contractor
notified Petitioner that the records did not match. The letter instructed Petitioner to
correct his NPPES information, and return to the contractor a copy of the notice letter, a
development form and a revised application. The letter warned that “we may reject this

> Among Petitioner’s unmarked documents is a copy of the March 5 notice letter,
attached to which are copies of an application dated February 23, 2009, and an envelope
postmarked February 25, 2009.

* Although only a small portion of the entire application was submitted, its blank section
corresponds to one of those listed as missing information in the contractor’s April 1
notice letter (“Effective Date” under “Section 2A: Personal Information”). CMS Ex. 1,
at 3.

+ CMS developed NPPES in response to a Congressional mandate calling for the
adoption of standard unique identifiers for providers and health plans. Health Insurance
Portability and Accountability Act of 1996 (HIPAA). Its purpose is to improve the
efficiency and effectiveness of the electronic transmission of health information.
https://nppes.cms.hhs.gov/NPPES.

application [pursuant to 42 C.F.R. § 424.525] if you do not furnish complete information
within 30 calendar days of the postmark date of this letter.” The letter then detailed how
requested information should be submitted. CMS Ex. 3.

In a letter dated May 21, 2009, the contractor advised Petitioner that his application was
denied because he failed to submit all of the information requested. CMS Ex. 4.

Petitioner sought reconsideration. In a determination dated September 17, 2009, the
contractor found that Petitioner’s enrollment application had been properly denied
because Petitioner did not furnish requested information within 30 days. CMS Ex. 5.

Petitioner does not claim to have submitted a complete application prior to the May 21,
2009 deadline, but says only that on October 22, 2009, First Coast received his new
application with supporting documentation. The contractor therefore properly denied his
March 2009 enrollment application.

Il. Conclusion

Because the undisputed evidence shows that Petitioner did not file a complete enrollment
application prior to May 21, 2009, I grant CMS’s motion for summary judgment and
sustain the contractor’s denial of his March 2009 enrollment application.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

